                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 CAITLIN O’CONNOR,                               )
      Plaintiff,                                 )
                                                 ) Civil Action No. 3:20-cv-00628
 v.                                              ) Judge Richardson/Frensley
                                                 ) Jury Demand
                                                 )
 THE LAMPO GROUP, LLC a/k/a                      )
 RAMSEY SOLUTIONS,                               )
      Defendant.                                 )

                                               ORDER

        The Court held a discovery dispute conference on February 24, 2021. Based upon the

guidance provided by the Court, the Parties are to continue their meet and confer efforts in an

attempt to resolve the outstanding dispute. In the event that the Parties are able to resolve the matter

they shall file a joint notice with the Court advising that the matter has been resolved on or before

March 8, 2021. In the event that they are unable to resolve the dispute, the Defendant shall provide

the Court with a copy of Defendant’s fourteen core values and the Parties may file briefs up to six

pages each on or before March 8, 2021.

        IT IS SO ORDERED.



                                                               JEFFERY S. FRENSLEY
                                                               United States Magistrate Judge




      Case 3:20-cv-00628 Document 21 Filed 02/24/21 Page 1 of 1 PageID #: 161
